               Case 5:20-cv-00432-J Document 10 Filed 06/02/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA

GLEN D. ARNETT, JR.,                               )
                                                   )
                 Petitioner,                       )
                                                   )
v.                                                 )       Case No. CIV-20-432-J
                                                   )
DWAYNE JANIS,                                      )
                                                   )
                 Respondent.                       )

                                               ORDER

       Petitioner, a state prisoner appearing pro se, filed a petition for writ of habeas relief under

28 U.S.C. § 2254 [Doc. No. 1]. The matter was referred for initial proceedings to Magistrate Judge

Gary M. Purcell consistent with 28 U.S.C. § 626(b)(1)(B), (C). On preliminary review, Judge

Purcell recommended that the petition be dismissed on filing [Doc. No. 7] and Petitioner has

objected [Doc. No. 9]. This Court must now make a de novo review of the recommendation and

may accept, reject, or modify the recommended decision. See 28 U.S.C. § 626(b)(1); Fed. R. Civ.

P. 72(b)(3).

       Relevant       here,    Petitioner    was       convicted    in    2008      of    knowingly

receiving/possessing/concealing stolen property in violation of Okla. Stat. tit. 21, § 1713(A), which

at that time constituted a felony regardless of the value of the stolen property. Petitioner does not

challenge the factual or legal basis for his conviction; instead, he seeks the benefit of a 2016

amendment to § 1713(A). As amended, § 1713(A) now states that if the value of the property is

$1,000 or above, the conviction constitutes a felony, but if the value of the property is under $1000,

the conviction is classified only as a misdemeanor. Petitioner asserts his conviction should

therefore be re-classified as a misdemeanor.
            Case 5:20-cv-00432-J Document 10 Filed 06/02/20 Page 2 of 3



       In support of his argument, Petitioner relies on House Bill 1269, effective November 1,

2019, which he contends made the 2016 amendment to § 1713(A) retroactive. Finding that the

issue of retroactivity is purely an issue of state law and that nothing in House Bill 1269 indicates

that the 2016 is directly retroactive, Judge Purcell recommended dismissing the petition on filing.

In his objection, Petitioner concedes that House Bill 1269 did not directly make the 2016

amendment retroactive but claims that failure to apply the amendment to § 1713(A) retroactively

violates his equal protection rights. [Doc. No. 9]. However, the Tenth Circuit has “repeatedly

held – albeit in unpublished opinions – that the Equal Protection Clause allows state legislatures

to change sentencing laws without applying the changes retroactively.” Dodd v. McCollum, 715

F. App’x 844, 847 (10th Cir. 2017).

       In sum, on de novo review, the Court concurs with Judge Purcell’s analysis and finds

Petitioner has failed to state a valid claim for relief under § 2254.

       IT IS THEREFORE ORDERED that Petitioner’s objection [Doc. No. 9] is OVERRULED

and Judge Purcell’s Report and Recommendation [Doc. No. 7] is ADOPTED in its entirety and

the Petition [Doc. No. 1] is DISMISSED.

       Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases, the Court must issue

or deny a certificate of appealability (COA) when it enters a final order adverse to a petitioner. A

COA may issue only if the petitioner “has made a substantial showing of the denial of a

constitutional right.”    28 U.S.C. § 2253(c)(2).        “A petitioner satisfies this standard by

demonstrating that jurists of reason could disagree with the district court’s resolution of his

constitutional claims or that jurists could conclude the issues presented are adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). Petitioner

has failed to make either showing and the Court denies the COA.



                                                  2
    Case 5:20-cv-00432-J Document 10 Filed 06/02/20 Page 3 of 3



A separate judgment shall be entered.

IT IS SO ORDERED this 2nd day of June, 2020.




                                        3
